                Case 1:21-cr-00143-ELR-CCB Document 11 Filed 04/27/21 Page 1 of 2
'AO         98        (Rev.             12/11)                Appearance                              Bond               Page               1



                                   UNITED STATES DISTRICT COURT
                                                                    for the

                                                       Northern District of Georgia

                United States of America )


                      VICTORHILL } caseNa F'%fe%3COURT
                                                                                                                "u-u-u- - Atlanta
                           Defendant

                                                                                                                 A^ 2 7 2021
                                                         APPEARANCE BOND B^ss N^Hf'rrEN' Cterk
                                                                                                                            DeP"ty Cleric
                                                         Defendant's Agreement

I, VICTOR HILL _(defendant), agree to follow every order of this court, or any
court that considers this case, and I further agree that this bond may be forfeited if I fail:
            ( X ) to appear for court proceedings;
            ( X ) if convicted, to surrender to serve a sentence that the court may impose; or
            ( X ) to comply with all conditions set forth in the Order Setting Conditions of Release.


                                                               Type of Bond

( ) (1) This is a personal recognizance bond.

(X ) (2) Thisisanunsecuredbondof$_^MOO^Q

( ) (3) This is a secured bond of $_, secured by:

       ( ) (a) $ _, in cash deposited with the court.

       ( ) (b) the agreement of the defendant and each surety to forfeit the following cash or other property
              (describe the cash or other property, including claims on it — such as a lien, mortgage, or loan — and attach proof of
              ownership and value):




                If this bond is secured by real property, documents to protect the secured interest may be filed of record.


       ( ) (c) a bail bond with a solvent surety (attach a copy of the bail bond, or describe it and identify the surety):




                                                  Forfeiture or Release of the Bond


Forfeiture of the Bond. This appearance bond may be forfeited if the defendant does not comply with the above
agreement. The court may immediately order the amount of the bond surrendered to the United States, including the
security for the bond, if the defendant does not comply with the agreement. At the request of the United States, the court
may order a judgment of forfeiture against the defendant and each surety for the entire amount of the bond, including
interest and costs.
Release of the Bond. The court may order this appearance bond ended at any time. This bond will be satisfied and the
security will be released when either: (1) the defendant is found not guilty on all charges, or (2) the defendant reports to
serve a sentence.
                  Case 1:21-cr-00143-ELR-CCB Document 11 Filed 04/27/21 Page 2 of 2

AO 98 (Rev. 12/11) Appearance Bond                                                                                        Page 2



                                                          Declarations


Ownership of the Property. I, the defendant - and each surety - declare under penalty of perjury that:

         (1) all owners of the property securing this appearance bond are included on the bond;
          (2) the property is not subject to claims, except as described above; and
          (3) I will not sell the property, allow further claims to be made against it, or do anything to reduce its value
                    while this appearance bond is in effect.

Acceptance. I, the defendant - and each surety - have read this appearance bond and have either read all the conditions
of release set by the court or had them explained to me. I agree to this Appearance Bond. I, the defendant - and each
surety - declare under penalty of perjury that this information is bne. (See 28 U.S.C. § 1746.)




Date: _ 4/27/2021                                                            4Ai
                                                                                          Defendant's signature




          (1) Svrety/property o-wner — printed name                      (1) Surety/property owner— signature and date




          (1) Swety/property owner's address                             (1) Surety/property owner's city/state/zip




          (2) Swety/property o-wner —printed name                        (2) Surety/property owner— signature and date




          (2) Surety/property owner's address                            (2) Surety/property owner's city/state/zip




          (3) Surety '/property owner - printed name                     (3) Sicrety/property owner— signature and date




          (3) Surety/property owner's address                            (3) Surety/property owner's city/state/zip




                                                               CLERK OF COURT


Date:
                                                                               Signature of Clerk or Deputy Clerk

                                                               APPROVED

Date: 4/21/2021                                                            U^o-^                         ^€^^
                                                                           Signature, United States Mqg&trate Judge
